               Case 1:20-cv-02850-JSR Document 9 Filed 05/27/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF NEW YORK


 GLENN GARRISON,
                                                     Civil Action No. 1:20-cv-02850-JSR
                        Plaintiff,

          v.


 TD AMERITRADE HOLDING
 CORPORATION, JOSEPH H. MOGLIA,
 STEVE BOYLE, LORENZO A. BETTINO,
 ANN HAILEY, BRIAN M. LEVITT,
 KAREN E. MAIDMENT, BHARAT B.
 MASRANI, IRENE R. MILLER, MARK L.
 MITCHELL, WILBUR J. PREZZANO,
 TODD M. RICKETTS, and ALLAN R.
 TESSLER,

                        Defendants.


                       PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL

          PLEASE TAKE NOTICE that, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), plaintiff Glenn

Garrison hereby voluntarily dismisses the above-captioned action (the “Action”) without

prejudice. Defendants have filed neither an answer nor a motion for summary judgment in the

Action.


Dated: May 27, 2020                                        Respectfully submitted,

                                                           By: /s/ Joshua M. Lifshitz
                                                           Joshua M. Lifshitz
                                                           Email: jml@jlclasslaw.com
                                                           LIFSHITZ LAW FIRM, P.C.
                                                           821 Franklin Avenue, Suite 209
                                                           Garden City, New York 11530
                                                           Telephone: (516) 493-9780
                                                           Facsimile: (516) 280-7376
Case 1:20-cv-02850-JSR Document 9 Filed 05/27/20 Page 2 of 2




                                      Attorneys for Plaintiff




                             2
